MUTUAL WAIVER AND CONSENT
 
This MUTUAL WAIVER AND CONSENT (this “Agreement”), dated as of December
9,  2011, is entered into by and between NCI Building Systems, Inc. (the
“Company”), a Delaware corporation, on the one hand, and Clayton, Dubilier &
Rice Fund VIII, L.P., a Cayman exempted limited partnership (“Fund VIII”), and
CD&R Friends & Family Fund VIII, L.P., a Cayman exempted limited partnership
(together with Fund VIII, the “CD&R Funds”), on the other hand.
 
WITNESSETH:
 
WHEREAS, the CD&R Funds are the owners of all the issued and outstanding shares
of the Company’s Series B Cumulative Convertible Participating Preferred Stock
(the “Series B Preferred Stock”), issued pursuant to the Certificate of
Designations, Preferences and Rights of Series B Cumulative Convertible
Participating Preferred Stock of NCI Building Systems, Inc. (the “Certificate of
Designations”) (defined terms used but not defined in this Agreement are used as
defined in the Certificate of Designations);
 
WHEREAS, pursuant to the Certificate of Designations, Series B Preferred
Dividends are payable quarterly in arrears, if, as and when so authorized and
declared by the Board of Directors, on each Series B Preferred Dividend Payment
Date;
 
WHEREAS, pursuant to the Certificate of Designations and subject to the
limitations therein set forth, Series B Preferred Dividends may, at the option
of the Company, be paid by issuing fully paid and nonassessable shares of Series
B Preferred Stock (a “PIK Dividend”) or in cash;
 
WHEREAS, the Company and the CD&R Funds are parties to a Stockholders Agreement,
dated as of October 20, 2009 (the “Stockholders Agreement”);
 
WHEREAS, pursuant to Section 6.1(a)(iii) of the Stockholders Agreement, the
Company has covenanted, subject to the terms and conditions therein set forth,
that the Company will not, without the prior consent of the CD&R Funds,
authorize, issue, deliver, sell, pledge, dispose of, grant, award or encumber
any shares (or options, warrants, convertible securities or rights of any kind
to acquire or receive any shares) of capital stock, ownership interests or
voting securities, subject to certain exceptions, including issuances the
aggregate proceeds of which to the Company do not exceed $5 million in any given
fiscal year (the “$5 Million Issuance Basket”);
 
WHEREAS, the next Series B Preferred Dividend Payment Date is December 15, 2011
(the “December 2011 Dividend Payment Date”), and the Company wishes to pay the
Series B Preferred Dividend due on that date as a PIK Dividend, computed at a
Base Dividend Rate of 8.00% per annum, rather than the 12% per annum otherwise
provided for in the Certificate of Designations (the “December 2011 Base
Dividend Rate Reduction”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the CD&R Funds are willing to consent to the December 2011 Base
Dividend Rate Reduction and waive their right to receive PIK Dividends on the
December 2011 Dividend Payment Date calculated at a rate in excess of 8.00% per
annum, subject to and conditioned upon the Company’s waiver of its right to
utilize all or any portion of the $5 Million Issuance Basket in respect of the
Company’s fiscal year ending October 28, 2012; and
 
WHEREAS, the Company is willing to waive its right to utilize all or any portion
of the $5 Million Issuance Basket in respect of its fiscal year ending October
28, 2012, in return for the CD&R Funds’ waiver and consent to the December 2011
Base Dividend Rate Reduction.
 
NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants and conditions contained herein, the
parties hereto agree as follows:
 
Section 1.  December 2011 Base Dividend Rate Reduction.  Subject to and
conditioned on the Company’s due performance of its covenant set forth in
Section 2, the CD&R Funds consent to the December 2011 Base Dividend Rate
Reduction and waive any right to receive, and the accrual of, PIK Dividends on
the December 2011 Dividend Payment Date in respect of the Payment Period then
ended at the rate of 12% per annum, rather than 8.00% per annum.  For avoidance
of doubt, nothing contained in this Agreement shall affect the accrual or
payment of Series B Preferred Dividends in respect of any Payment Period after
the December 2011 Dividend Payment Date.
 
Section 2.  Waiver of $5 Million Issuance Basket.  Subject to and conditioned on
the CD&R Funds’ waiver and consent granted pursuant to Section 1, the Company
waives any right under the Stockholders Agreement to, and covenants not to,
authorize, issue, deliver, sell, pledge, dispose of, grant, award or encumber
any shares (or options, warrants, convertible securities or rights of any kind
to acquire or receive any shares) of capital stock, ownership interests or
voting securities on or after the date hereof and on or prior to October 28,
2012, except (i) with the prior written consent of the CD&R Funds, and (ii)
grants in the ordinary course of business consistent with past practice to
employees or directors of the Company pursuant to an existing stock option plan
or restricted stock plan, pursuant to another plan or agreement adopted or
approved by the Board of Directors in the ordinary course with terms that are
consistent with past practice or pursuant to the issuance of shares in respect
of any exercise of options or settlement of any other share-based awards
outstanding on the date of this Agreement, or as may be granted after the date
of this Agreement, as permitted by the Stockholders Agreement.
 
Section 3.  Representations and Warranties.  Each of the parties represents and
warrants that:
 
(a)  it has been duly incorporated or organized and is validly existing and in
good standing under the laws of the jurisdiction of its organization, and has
full right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby;
 
 
2

--------------------------------------------------------------------------------

 

(b)  the execution, delivery and performance of this Agreement by it and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on its part; and
 
(c)  this Agreement has been duly authorized, validly executed and delivered by
it, and assuming due authorization, execution and delivery of this Agreement by
the other parties hereto, constitutes its valid and binding obligations,
enforceable against it in accordance with its terms, except to the extent that
the enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at Law or in equity.
 
Section 4.  Successors and Assigns.  This Agreement shall inure to the benefit
of and be enforceable by each of the parties hereto and its successors and
assigns.
 
Section 5.  Notice.  All notices and other communications required or permitted
under this Agreement shall be given in accordance with Section 13(c) of the
Certificate of Designations.
 
Section 6.  Entire Agreement; Amendments.  Except as otherwise specified herein,
this Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof.  Except for the waivers and
consent granted in Sections 1 and 2, each of the terms of the Certificate of
Designations and the Stockholders Agreement, as in effect as of the date hereof,
is confirmed and ratified by each of the parties and shall remain in full force
and effect.
 
Section 7.  Modification or Waiver.  No provision of this Agreement may be
modified or waived unless such modification or waiver is agreed to in writing
and signed by each of the parties hereto.  No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
Section 8.  Governing Law; Validity.  The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws.  The invalidity or enforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 9.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
 
[Signature Page Immediately Follows]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed by its authorized officer as of the date set forth at the head of this
Agreement.

 

 
NCI BUILDING SYSTEMS, INC.
       
By:
/s/ Norman C. Chambers
 
Name: 
Norman C. Chambers
 
Title:
Chairman of the Board, CEO
       
CLAYTON, DUBILIER & RICE FUND
VIII, L.P.
       
By:
CD&R ASSOCIATES VIII, LTD.,
   
its General Partner
       
By:
/s/ Theresa A. Gore
 
Name:
Theresa A. Gore
 
Title:
Vice President, Treasurer &
   
Assistant Secretary
       
CD&R FRIENDS & FAMILY FUND VIII, L.P
       
By:
CD&R ASSOCIATES VIII, LTD.,
   
its General Partner
       
By:
/s/ Theresa A. Gore
 
Name:
Theresa A. Gore
 
Title:
Vice President, Treasurer &
   
Assistant Secretary

 
[Signature Page to Mutual Waiver and Consent]

 
 

--------------------------------------------------------------------------------

 